IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42990

STATE OF IDAHO,                                 )     2015 Unpublished Opinion No. 660
                                                )
       Plaintiff-Respondent,                    )     Filed: October 16, 2015
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JASON SCOTT SPITZER,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Judgment of conviction and unified sentence of three years, with a minimum term
       of confinement of two years, for possession of a stolen vehicle, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jason Scott Spitzer pled guilty to possession of a stolen vehicle, Idaho Code § 49-228. In
exchange for his guilty plea, additional charges were dismissed. The district court imposed a
unified sentence of three years, with a minimum term of confinement of two years. Spitzer
appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Spitzer’s judgment of conviction and sentence are affirmed.




                                                   2